Exhibit 10.3

AMENDMENT NO. 1 TO AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of August 6, 2010, by
and among SPARTON CORPORATION, a corporation organized under the laws of the
State of Ohio (“Sparton”), SPARTON ELECTRONICS FLORIDA, INC., a corporation
organized under the laws of the State of Florida (“Sparton Florida”),
SPARTRONICS, INC., a corporation organized under the laws of the State of
Michigan (“Spartronics”), SPARTON MEDICAL SYSTEMS, INC., a corporation organized
under the laws of the State of Michigan (“Sparton Medical”), SPARTRONICS VIETNAM
CO., LTD, a corporation organized under the laws of Vietnam (“Spartronics
Vietnam”), SPARTON TECHNOLOGY, INC., a corporation organized under the laws of
New Mexico (“Sparton Technology”), SPARTON OF CANADA, LIMITED, a Canadian
corporation (“Sparton Canada”), SPARTON MEDICAL SYSTEMS COLORADO, LLC, a limited
liability company organized under the laws of the State of Colorado (“Sparton
Medical Colorado”) (Sparton, Sparton Florida, Spartronics, Sparton Medical,
Sparton Vietnam, Sparton Technology, Sparton Canada, and Sparton Medical
Colorado are each a “Borrower”, and collectively the “Borrowers”), PNC BANK,
NATIONAL ASSOCIATION, successor to National City Bank (successor to National
City Business Credit, Inc.) (“PNC”), the various financial institutions named
therein or which hereafter become a party thereto, (together with PNC,
collectively, “Lenders”) and PNC, as agent for the Lenders (in such capacity,
“Agent”).

BACKGROUND

WHEREAS, Borrowers (other than Sparton Medical Colorado), Agent, and Lenders are
parties to an Amended and Restated Revolving Credit and Security Agreement dated
as of August 14, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which Agent and Lenders
provide Borrowers with certain financial accommodations.

WHEREAS, Sparton Medical Colorado is a wholly-owned subsidiary or Sparton.

WHEREAS, Sparton Medical Colorado desires to become a Borrower under the Loan
Agreement, and Agent, Lenders, and the other Borrowers have agreed to this
request on the terms and conditions in this Amendment.

WHEREAS, Sparton Medical Colorado has acquired certain assets of Delphi Medical
Systems, LLC, a Delaware limited liability company, in accordance with the
Delphi Medical Systems Acquisition Documents.

WHEREAS, in connection with the foregoing, Borrowers have requested that Agent
and Lenders amend certain provisions of the Loan Agreement as hereafter
provided, and Agent and Lenders are willing to do so on the terms and conditions
hereafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

(a) Section 1.2 is amended to add the following defined terms in the proper
alphabetical order:

“Amendment No. 1” means that certain Amendment No. 1 to this Agreement among
Agent, Lenders, and Borrowers dated as of August 6, 2010.

“Delphi Medical Systems Acquisition” means Sparton Medical Colorado’s
acquisition of certain assets of Delphi Medical Systems, LLC in accordance with
the documents attached as collective Exhibit A to Amendment No. 1 (the “Delphi
Medical Systems Acquisition Documents”).

“Delphi Medical Systems Asset Purchase Agreement” means that certain Asset
Purchase Agreement dated as of July 9, 2010 among Delphi Medical Systems, LLC
and Sparton Medical Colorado.

(b) The definition of “Fixed Charge Coverage Ratio” in Section 1.2 is amended to
read as follows:

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfinanced Capital Expenditures made
during such period, minus cash taxes paid during such period, minus all stock
repurchases during such period, minus all cash contributions and payments with
respect to pension obligations during such period to (b) all Senior Debt
Payments during such period; provided that, the Fixed Charge Coverage Ratio
shall be calculated excluding the operations at Sparton Medical Colorado on or
before September 30, 2010. The Fixed Charge Coverage Ratio is calculated for
Borrowers on a Consolidated Basis.

(c) Section 2.6(b) is hereby amended to read as follows:

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received. In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following the Agent’s receipt of those items of payment, each Borrower agrees
that, in computing the charges under this Agreement, all items of payment shall
be deemed applied by Agent



--------------------------------------------------------------------------------

on account of the Obligations one (1) Business Day after (i) the Business Day
Agent receives such payments via wire transfer or electronic depository check or
(ii) in the case of payments received by Agent in any other form, the Business
Day such payment constitutes good funds in Agent’s account. Agent is not,
however, required to credit Borrowers’ Account for the amount of any item of
payment which is unsatisfactory to Agent and Agent may charge Borrowers’ Account
for the amount of any item of payment which is returned to Agent unpaid.

(d) Section 5.6 is hereby amended to read as follows:

5.6 Entity Names. Except with respect to Sparton Medical as disclosed in its
articles of incorporation, no Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person (except for Sparton Medical Colorado with respect to
the Delphi Medical Systems Acquisition) during the preceding five (5) years.

(e) Section 7.1(a) of the Loan Agreement is amended to provide that the Delphi
Medical Systems Acquisition is a permitted acquisitions under Section 7.1(a).

(f) Section 7.4 of the Loan Agreement is amended to provide that Sparton’s
acquisition of the Equity Interests of Sparton Medical Colorado is a permitted
investment under Section 7.4.

(g) Section 7.12 of the Loan Agreement is amended to provide that Sparton’s
formation of Sparton Medical Colorado as a wholly-owned Subsidiary is permitted
under Section 7.12.

3. Joinder Agreement. Simultaneously with the execution of this Amendment,
Sparton Medical Colorado must execute and deliver to Agent the Joinder Agreement
attached as Exhibit B. When the Amendment Conditions Precedent (defined below)
are satisfied:

(a) Sparton Medical Colorado assumes and is jointly and severally liable for all
of the Obligations.

(b) Sparton Medical Colorado is for all purposes a Borrower under the Loan
Agreement and the Other Documents as if it were an original signatory thereto.
Before, however, Sparton Medical Colorado’s Receivables or Inventory may be
included in the Formula Amount, Agent must have received a satisfactory field
examination with respect to Sparton Medical Colorado. In no event will Eligible
Inventory include: (i) Sparton Medical Colorado’s Inventory that is determined
to be obsolete or excess inventory in calculating the Final Inventory Value as
described in Section 3.1.C of the Delphi Medical Systems Asset Purchase
Agreement; or (ii) Excess Inventory (as defined in the Delphi Medical Systems
Asset Purchase Agreement) as described in Section 3.1.D of the Delphi Medical
Systems Asset Purchase Agreement.



--------------------------------------------------------------------------------

4. Prohibition on Use of Revolving Advances to Fund Purchase Price. Borrowers
may not fund any part of the Purchase Price (as defined in the Delphi Medical
Systems Asset Purchase Agreement) from Revolving Advances.

5. Colorado Opinion. By August 30, 2010, Borrowers must deliver to Agent and
Lenders an opinion of counsel that is reasonably acceptable to Agent (the
“Colorado Opinion”), with respect to the laws of the State of Colorado, that:

(a) Sparton Medical Colorado is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Colorado.
Sparton Medical Colorado has all requisite power to own or lease the properties
used in its business and to carry on its business as now being conducted and as
proposed to be conducted, and to execute and deliver the Loan Documents (as
defined in the Opinion Letter by Bodman LLP with respect to Sparton Medical
Colorado delivered to Agent and Lenders of approximate even date herewith (the
“Bodman Opinion”)) to which it is a party and to engage in the transactions
contemplated by the Loan Documents (as defined in the Bodman Opinion).

(b) When executed and delivered, the Loan Documents (as defined in the Bodman
Opinion) to which Sparton Medical Colorado is a party will be legal, valid, and
binding obligations of Sparton Medical Colorado, enforceable against Sparton
Medical Colorado in accordance with their terms.

6. Expenses. Upon the execution of this Amendment, Borrowers must pay to Agent
all costs and expenses incurred by Agent in connection with this Amendment,
including reasonable attorneys’ fees of Agent’s counsel.

7. Conditions Precedent to Effectiveness of this Amendment. This Amendment is
not effective until each of the following conditions precedent (the “Amendment
Conditions Precedent”) have been satisfied to Agent’s satisfaction:

(a) Agent has received fully executed copies of this Amendment and all Exhibits
and related documents that require a signature, including all documents listed
on the Preliminary Closing List attached as Exhibit C, other than the Opinion.

(b) The Delphi Medical Systems Acquisition has closed on terms and conditions
satisfactory to Agent.

(c) All loan documents, including notes, security agreements, guarantees,
subordination agreements, landlord waivers, financial statements, legal
opinions, evidence of insurance, and other documents, are satisfactory in form
and substance to Agent and its legal counsel.

8. Representations and Warranties. Each Borrower represents, warrants, and
agrees that:



--------------------------------------------------------------------------------

(a) The execution, delivery, and performance of this Amendment are within its
corporate, limited liability company, or limited partnership powers, have been
duly authorized, and do not violate any statute, law, regulation, or its
articles of incorporation, articles of organization, by-laws, or other
organizational documents, or any material agreement or undertaking to which it
is a party or by which it is bound.

(b) This Amendment is a legal, valid, and binding obligation of each Borrower,
enforceable against each in accordance with its terms.

(c) After giving effect to the amendments in this Amendment, the representations
and warranties contained in the Loan Agreement and the Other Documents are true
on and as of the date of this Amendment with the same force and effect as if
made on and as of the date of this Amendment.

(d) No Default or Event of Default exists on the date of this Amendment.

(e) All Obligations are due and owing without setoff, counterclaim, or defense.

9. Effect on the Agreement.

(a) References in the Loan Agreement and the Other Documents to the Loan
Agreement are treated as references to the Loan Agreement as amended by this
Amendment. Without limiting the definition of Other Documents, this Amendment
and all other agreements and documents executed in connection with it are Other
Documents.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified,
reaffirmed, confirmed and approved.

(c) If there is an express conflict between the terms of this Amendment and the
terms of the Loan Agreement or the Other Documents, the terms of this Amendment
control.

(d) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

10. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of Michigan,
without regard to any conflicts of laws principles thereto that would call for
the application of the laws of another jurisdiction.

11. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.



--------------------------------------------------------------------------------

12. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or
electronic transmission in PDF format shall be deemed to be an original
signature hereto.

[Signatures pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent and Lender

By:  

/s/ Roger Reeder

  Roger Reeder, Vice President

 

ACKNOWLEDGED AND AGREED: SPARTON CORPORATION By:  

/s/ Gregory A. Slome

 

Gregory A. Slome, Senior Vice President and

Chief Financial Officer

SPARTON ELECTRONICS FLORIDA, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary SPARTRONICS, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary SPARTON MEDICAL SYSTEMS, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary SPARTRONICS VIETNAM CO., LTD. By:  

/s/ Cary B. Wood

  Cary B. Wood, General Director SPARTON TECHNOLOGY, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary



--------------------------------------------------------------------------------

 

SPARTON OF CANADA, LIMITED By:  

/s/ Cary B. Wood

  Cary B. Wood, President

SPARTON MEDICAL SYSTEMS

COLORADO, LLC, as Borrower

By:  

/s/ Michael Osborne

  Michael Osborne, Secretary